                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

RAYMOND A. DIAZ,

          Petitioner,

v.                             Case No:   2:16-cv-162-FtM-29MRM

STATE   OF   FLORIDA,   JOHN
PALMER, Warden at Florida
State    Prison,     FLORIDA
ATTORNEY    GENERAL,     and
DEPARTMENT OF CORRECTIONS,

          Respondents.


                         OPINION AND ORDER

     Petitioner Raymond A. Diaz (“Petitioner”), who is proceeding

on his Amended Petition (Doc. #10), initiated this action for

habeas corpus relief pursuant to 28 U.S.C. § 2254 on February 23,

2016. 1 Petitioner is confined within the Florida Department of

Corrections and challenges his March 2008, plea based convictions

and sentences for second degree murder, arson, two counts of

burglary of a dwelling, and two counts of burglary while armed

entered by the Twentieth Judicial Circuit Court in Hendry County,

Florida in case numbers 07-639-CFB, 07-650-CFB, 07-654-CFB, 07-



     1 The Court deems the Petition (Doc. #1), as amended (Doc.
#10), as constructively filed under the “mailbox rule” on the date
Petitioner certifies he placed the Petition in the hands of prison
officials for mailing.    Adams v. United States, 173 F.3d 1339,
1341 (11th Cir. 1999). The Court likewise applies the “mailbox
rule” to Petitioner’s state court pleadings.
668-CFB, 07-673-CFB, and 07-688-CFB (Doc. #10 at 1).

      The Court ordered Respondent, the Secretary of the Florida

Department of Corrections, 2 to show cause why the relief sought in

the Petition,      as    amended,   should   not    be   granted   (Doc.   #13).

Respondent filed a Limited Response which incorporated a motion to

dismiss the Petition, as amended, as time-barred (Doc. #14).

Petitioner filed a reply to the Limited Response (Doc. #17).

      Based upon a careful review of the pleadings and record, the

Court finds that the Petition, as amended, is subject to dismissal

a time-barred.

                           I.   Procedural History

      On   March   12,    2008, 3 Petitioner       entered   a   plea   and   was

sentenced as a Prison Release Reoffender as follows:

  •   Case Number 07-639-CFB – 15 years on Count I- Burglary of a

      Dwelling, Count II was nolle prosequi;



      2When a petitioner is incarcerated and challenges his present
physical confinement “the proper respondent is the warden of the
facility where the prisoner is being held, not the Attorney General
or some other remote supervisory official.” Rumsfeld v. Padilla,
542 U.S. 426, 436 (2004) (citations omitted). Here, Petitioner
was committed to the custody of the Florida Department of
Corrections. Exh. 1. Consequently, the proper named respondent
is the Secretary of the Florida Department of Corrections.
      3According to the Response, Petitioner entered his plea and
was sentenced on March 28, 2008.    Response at 2.   The Exhibits
clearly reflect that Petitioner entered his plea, was adjudicated
guilty, and sentenced on March 12, 2008. Exh. 1. Petitioner also
acknowledges that judgment was entered on March 12, 2008 in his
petition for belated appeal. Exh. 2.



                                     - 2 -
     •   Case Number 07-650-CFB – life on Count II – Burglary While

         Armed, Counts I and III were nolle prosequi;

     •   Case Number 07-654-CFB – 15 years on Count I- Burglary While

         Armed, Counts I and III were nolle prosequi;

     •   Case Number 07-668-CFB – Life on Count I – Murder Second

         Degree, Count II was nolle prosequi;

     •    Case Number 07-673-CFB – 15 years on Count I – Burglary of

         a Dwelling, Count II was nolle prosequi;

     •   Case Number 07-688-CFB – Life on Count I, Burglary While

         Armed, Count II was nolle prosequi.

Exh. 1.       Petitioner did not file a timely notice of appeal, but

instead filed a petition for belated appeal on June 3, 2008.                Exh.

2.       The Second District Court of Appeal granted a commissioner’s

hearing      on   Petitioner’s      petition.      Exh.    3.   After   hearing

testimony, the Commissioner recommended that the petition for

belated appeal be denied.             Exh. 4.      On November 6, 2008, the

Second District Court of Appeal denied Petitioner’s petition for

belated appeal.       Exh. 5.

         On June 9, 2009, Petitioner filed a Rule 3.850 motion for

postconviction relief.           Exh. 6.        On December 16, 2009, after

response      from   the   State,    (Exh.   7),   the    postconviction   court

summarily denied the motion.           Exh. 8.     Petitioner did not appeal

the postconviction court’s order.




                                       - 3 -
      On October 22, 2010. Petitioner filed a “Motion for Relief of

Judgement and Sentence Order to Correct Illegal Sentence Pursuant

to Fla. R. Crim. P. 3.800(a).”      Exh. 9.    Thereafter, Petitioner

filed five other pleadings related to the Rule 3.800 motion.        Exh.

10.   On June 24, 2011, the postconviction court entered an order

summarily denying Petitioner’s Rule 3.800 motion.        Exh. 11.     On

July 27, 2011, Petitioner filed a pro se notice of appeal.          Exh.

12.   On February 1, 2012, the Second District Court of Appeal

issued an unwritten opinion affirming the trial court’s order.

Diaz v. State, 96 So.3d 893) (Table) (Fla. 2d DCA 2012).      Exh. 13.

Mandate issued on April 27, 2012.     Exh. 14.

      On October 20, 2011, Petitioner filed a second “Motion to

Correct Illegal Sentence Pursuant to Rule 3.800(a).”      Exh. 15.    On

April 3, 2012, the postconviction court entered an order summarily

denying Petitioner’s motion.     Exh. 16.    Petitioner did not appeal

the postconviction court’s order.        As noted earlier, Petitioner

filed his first habeas petition in this Court on February 23, 2016.

                           II.    Analysis

      A.   A 28 U.S.C. § 2254 federal habeas corpus petition is
           subject to a one-year statute of limitation

      Pursuant to the requirements set forth in 28 U.S.C. § 2244,

as amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a one-year period of limitation applies to the

filing of a habeas petition by a person in custody pursuant to a




                                 - 4 -
state court judgment.     This limitation period runs from the latest

of:

           (A)     the date on which the judgment became final by
                   the conclusion of direct review or the
                   expiration of the time for seeking such
                   review;

           (B)     the date on which the impediment to filing an
                   application created by State action in
                   violation of the Constitution or laws of the
                   United States is removed, if the applicant was
                   prevented from filing by such State action;

           (C)     the date on which the constitutional right
                   asserted was initially recognized by the
                   Supreme Court, if that right has been newly
                   recognized by the Supreme Court and made
                   retroactively   applicable  to   cases   on
                   collateral review; or

           (D)     the date on which the factual predicate of the
                   claim or claims presented could have been
                   discovered through the exercise of due
                   diligence.

28 U.S.C. § 2244(d)(1).       Here, Petitioner does not allege, nor

does it appear from the pleadings or record, that the statutory

triggers set forth in §§ 2244(d)(1)(B)-(D) apply.          Therefore, the

statute of limitations is measured from the remaining statutory

trigger, which is the date on which Petitioner's conviction became

final. 28 U.S.C. §§ 2244(d)(1)(A).

      B.   Petitioner's federal habeas corpus petition is untimely
           under 28 U.S.C. § 2244(d)(1)(A)

      Petitioner    was   sentenced   on   March   12,   2008.   Exh.   1.

Petitioner did not file a direct appeal as provided by Florida

Rule of Appellate Procedure 9.140 (providing a defendant in a



                                  - 5 -
criminal case with 30 days to file a notice of appeal). Thus,

Petitioner’s convictions and sentences became final for purposes

of § 2244(d)(1)(A) on April 11, 2008, when the 30-day period for

filing an appeal expired.       Petitioner is not entitled to the

additional 90-day period to seek certiorari review because he did

not seek the highest review afforded to him in the state court

system.    See Gonzalez v. Thaler, 565 U.S. 134, 149-150, 154 (2010).

Consequently, the federal limitations period commenced on April

12, 2008, and expired one year later on April 12, 2009, absent

tolling.    San Martin v. McNeil, 633 F.3d 1257, 1266 (11th Cir.

2011) (applying Fed. R. Civ. P. 6(a)(1) in computing AEDPA’s one-

year limitation period to begin to run from the day after the day

of the event that triggers the period); Downs v. McNeil, 520 F.3d

1311, 1318 (11th Cir. 2008) (AEDPA's one year “limitations period

should be calculated according to the ‘anniversary method,’ under

which the limitations period expires on the anniversary of the

date it began to run.”) (citing Ferreira v. Sec’y Dep’t of Corr.,

494 F.3d 1286, 1289 n.1 (11th Cir. 2007)).

     “The time during which a properly filed application for State

post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward

any period of limitation under this subsection.”        28 U.S.C. §

2244(d)(2). Petitioner’s petition for a belated appeal did not

toll the limitation period because “a petition for belated appeal



                                - 6 -
is not an application for collateral review within the meaning of

section 2244(d).”   Danny v. Sec’y, Fla. Dep’t of Corr., 811 F.3d

1301, (11th Cir. 2016) (applying Espinosa v. Sec’y, Fla. Dep’t of

Corr., 804 F.3d 1137 (11th Cir. 2015)).

     Rather, Petitioner filed his first postconviction motion, a

Rule 3.850 motion, on June 12, 2009.      However, by that time,

Petitioner's AEDPA period had lapsed, and the Rule 3.850 motion

does not operate to retroactively toll the statute of limitations.

See Tinker v. Moore, 255 F.3d 1331, 1333 (11th Cir. 2001) (a state

court petition that is filed following the expiration of the

federal limitations cannot toll the limitations period because

there is no remaining period to be tolled); Hutchinson v. Florida,

677 F.3d 1097, 1098 (11th Cir. 2012)(for section 2244(d)(2) tolling

to apply the petitioner must file the collateral motion before the

one-year period has run).   Because Petitioner is not entitled to

statutory tolling, the instant Petition was filed 2508 days (6

years, 10 months, and 11 days) after the federal limitations period

had expired.

          C. Petitioner is not entitled to equitable tolling

     The Supreme Court has recognized that the period specified in

28 U.S.C. § 2244 “is a statute of limitations, not a jurisdictional

bar,” and thus, a petitioner may be entitled to “equitable tolling

in an appropriate case.”    Cole v. Warden, Georgia State Prison,

768 F.3d 1150, 1157 (11th Cir. 2014) (citing Holland v. Florida,



                              - 7 -
560 U.S. 631, 645 (2010)).         To be entitled to equitable tolling a

petitioner must show that “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.”                     Holland, 560 U.S. at

649(internal       quotation    marks     omitted).         The    assessment        of

equitable tolling is made “on a case-by-case” basis, considering

“specific circumstances” and “decisions made in similar cases for

guidance.”       Hutchinson v. Florida, 677 F.3d 1097, 1098 (11th Cir.

2012).     Because equitable tolling is an extraordinary remedy, it

is “limited to rare and exceptional circumstances and typically

applied sparingly.”       Cadet v. Fla. Dep't of Corr., 742 F.3d 473,

477 (11th Cir. 2014) (internal quotation marks omitted).

      Petitioner’s Reply is devoid of any argument as to why he

should be entitled to equitable tolling.                    See Doc. #17.             In

addressing the timeliness of his filing, in his Petition, as

amended,    Petitioner    states    that       he   “has    been   in     segregated

confinement since 2013 and has little access to the law library or

any legal materials and Petitioner has little knowledge of all the

legal issues.”       Doc. #10 at 14.       The factors cited by Petitioner

do not rise to the level of “extraordinary circumstances” to

qualify    for    equitable    relief.         At   the    outset,      the    federal

limitations period had already long expired by the time Petitioner

was   in   segregation.        Further,    a    petitioner’s       lack       of   legal

knowledge or limited access to a prison law library are not factors



                                     - 8 -
that warrant equitable tolling.    See DeLeon v. Stat of Fla. Dep’t

of Corr., 470 F. App’x 732, 734 (11th Cir. 2012) (“the lack of

legal education [and] absence of legal counsel in this collateral

context . .   .do not excuse a failure to file a § 2254 petition

in a timely fashion.”); Felder v. Johnson, 204 F.3d 168, 171 (5th

Cir. 2000) (citing U.S. v. Flores, 981 F.2d 231, 236 (5th Cir.

1993)(holding pro se status, lack of legal training do not warrant

equitable tolling)).   Based on the foregoing, the Court concludes

that Petitioner is not entitled to statutory or equitable tolling.

As a result, the Petition, as amended, is dismissed as time-barred

pursuant to 28 U.S.C. § 2244(d).

                III. Certificate of Appealability

     A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.

28 U.S.C. § 2253(c)(1).   Rather, a district court must first issue

a certificate of appealability (COA).    “A [COA] may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”   28 U.S.C. § 2253(c)(2).   To make such

a showing, a petitioner must demonstrate that “reasonable jurists

would find the district court's assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

that “the issues presented were adequate to deserve encouragement

to proceed further,”   Miller–El v. Cockrell, 537 U.S. 322, 335–36



                               - 9 -
(2003) (citations omitted).   Petitioner has not made the requisite

showing in these circumstances and is not entitled to a certificate

of appealability.

     Accordingly, it is hereby

     ORDERED:

     1.   The Petition for Writ of Habeas Corpus (Doc. #1) as

amended (Doc. #10), is DISMISSED WITH PREJUDICE as time-barred.

     2.   Petitioner is DENIED a Certificate of Appealability.

     3.   The Clerk of the Court is directed to enter judgment

accordingly, terminate any pending motions, and close this case.

     DONE and ORDERED at Fort Myers, Florida, this      14th     day

of November, 2018.




SA: FTMP-1
Copies:
Counsel of Record




                              - 10 -
